United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2252
                                     ___________

Curtis Stewart,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Correctional Medical Services, (CMS); *
Dave Dormire; Arthur Woods; J.          * [UNPUBLISHED]
Sulltop; Melody Griffin; Alfred Garcia; *
John A. Matthews; Leon Vickers;         *
Raymond Bloomquist; Jeff Bolton;        *
Pamela Swartz; David Cochran,           *
                                        *
             Appellees.                 *
                                  ___________

                              Submitted: July 18, 2008
                                 Filed: August 8, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Curtis Stewart appeals the district court’s1 denial of his motion for a preliminary
injunction. After carefully reviewing the district court’s decision, see United Indus.

      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
Corp. v. Clorox Co., 140 F.3d 1175, 1178-79 (8th Cir. 1998) (setting forth factors to
be considered by district court in deciding whether to issue preliminary injunction;
stating standard to be applied by appellate court in reviewing district court’s denial of
motion for preliminary injunction), we conclude the district court properly denied
Stewart’s motion. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-